            Case 5:19-cv-06879-BLF Document 207 Filed 07/21/21 Page 1 of 4



 1 HUESTON HENNIGAN LLP
   John C. Hueston, State Bar No. 164921
 2 jhueston@hueston.com
   Moez M. Kaba, State Bar No. 257456
 3 mkaba@hueston.com
   Yahor Fursevich, State Bar No. 300520
 4 yfursevich@hueston.com
   523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
   Telephone:    (213) 788-4340
 6 Facsimile:    (888) 775-0898

 7
   Attorneys for Plaintiff
 8 Palantir Technologies Inc.

 9 [Counsel for Defendant Listed on Signature Page]

10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN JOSE DIVISION
13
   PALANTIR TECHNOLOGIES INC., a                    Case No. 5:19-cv-06879-BLF
14 Delaware corporation,
                                                    JOINT STATEMENT RE: CONTINUANCE
15                Plaintiff,                        OF HEARING ON DEFENDANT’S
                                                    MOTION TO COMPEL THE
16         vs.                                      PRODUCTION OF DOCUMENTS
                                                    RESPONSIVE TO RFPs 68, 79, 90, AND 92
17 MARC L. ABRAMOWITZ, in his individual            (ECF 204)
   capacity and as trustee of the MARC
18 ABRAMOWITZ CHARITABLE TRUST                      Date:        N/A
   NO. 2, KT4 PARTNERS LLC, a Delaware              Time:        N/A
19 limited liability company, and DOES 1 through    Courtroom    5 (4th Floor)
   50, inclusive,                                   Judge:       Honorable Nathanael Cousins
20
                    Defendants.
21

22

23

24

25

26

27

28

                                                   -1-
                                       Case No. 5:19-cv-06879
                         JOINT STATEMENT RE: PLAINTIFF’S MOTION TO COMPEL
         Case 5:19-cv-06879-BLF Document 207 Filed 07/21/21 Page 2 of 4



Dear Magistrate Judge Cousins:

       Plaintiff Palantir Technologies Inc. and Defendant Marc Abramowitz write jointly to
request a continuance of the hearing on Defendant’s Motion to Compel the Production of
Documents Responsive to RFPs 68, 79, 90, and 92 (ECF 204) (“Motion”), scheduled for this
afternoon at 1:00 p.m.
         Palantir notified Defendant yesterday that, to preserve the fairness of the forthcoming trial
in the German proceedings, it will not produce any invoices or billing statements from the German
or Section 1782 proceedings and will not pursue damages in this action based on the fees and costs
it has expended in those proceedings. Defendant requires additional time to research and ascertain
the import of these developments on his pending Motion. The Parties therefore jointly request the
Court to take the currently scheduled hearing on the Motion off calendar. The parties will provide
the Court with a status update in three weeks, either (1) confirming that there is no remaining
dispute, or (2) submitting a supplemental joint statement that provides each party’s position on the
remaining dispute.


       Respectfully submitted,
        Case 5:19-cv-06879-BLF Document 207 Filed 07/21/21 Page 3 of 4




Dated: July 21, 2021                    By: /s/ Yahor Fursevich
                                        HUESTON HENNIGAN LLP

                                        JOHN C. HUESTON (SBN 164921)
                                        jhueston@hueston.com
                                        MOEZ M. KABA (SBN 257456)
                                        mkaba@hueston.com
                                        YAHOR FURSEVICH (SBN 300520)
                                        yfursevich@hueston.com
                                        523 West 6th Street, Suite 400
                                        Los Angeles, CA 90014
                                        Attorneys for Plaintiff


Dated: July 21, 2021             By:    /s/ Stephen L. Wohlgemuth
                                        BARRY SIMON (pro hac vice)
                                        bsimon@wc.com
                                        JONATHAN B. PITT (pro hac vice)
                                        jpitt@wc.com
                                        STEPHEN L. WOHLGEMUTH (pro
                                        hac vice)
                                        swohlgemuth@wc.com
                                        WILLIAMS & CONNOLLY LLP
                                        725 Twelfth Street, N.W.
                                        Washington, D.C. 20005
                                        Telephone: (202) 434-5000
                                        Facsimile: (202) 434-5029

                                        ADDEN, ARPS, SLATE, MEAGHER
                                        & FLOM LLP

                                        JACK P. DICANIO (SBN 138782)
                                        jack.dicanio@skadden.com
                                        ALLEN RUBY (SBN 47109)
                                        allen.ruby@skadden.com
                                        NIELS J. MELIUS (SBN 294181)
                                        niels.melius@skadden.com
                                        525 University Avenue
                                        Palo Alto, California 94301
                                        Telephone: (650) 470-4500
                                        Facsimile: (650) 4704570


                                        Attorneys for Defendant
         Case 5:19-cv-06879-BLF Document 207 Filed 07/21/21 Page 4 of 4



                                SIGNATURE ATTESTATION

       Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence

in the filing of this document has been obtained from any other signatory to this document.



                                                 /s/ Yahor Fursevich

                                                   Yahor Fursevich
